UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4584


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JORGE ISIAIS FERNANDEZ, a/k/a Chesperito, a/k/a Picapiedra,
a/k/a Esquivel Madrazo Aquiles,

                Defendant - Appellant.



                              No. 11-4650


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANGEL FLORES, a/k/a Don Angel,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Claude M. Hilton, Senior
District Judge. (1:10-cr-00370-CMH-6; 1:10-cr-00370-CMH-7)


Submitted:   March 27, 2012                 Decided:   April 5, 2012


Before AGEE, DAVIS, and FLOYD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Keith Nelson Hurley, KEITH N. HURLEY, P.C., Richmond, Virginia;
Andrew Michael Stewart, DENNIS & STEWART, PLLC, Arlington,
Virginia, for Appellants.      Neil H. MacBride, United States
Attorney, Lisa    Owings,   Assistant United  States  Attorney,
Mazen M. Basrawi, Special Assistant United States Attorney,
Alexandria, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Jorge Isiais Fernandez and Angel Flores appeal their

convictions     and       sentences    after        a    jury    convicted       them    of

conspiracy     to     distribute      cocaine       in     violation     of     21   U.S.C.

§§ 841(a)(1),       846    (2006).      On       appeal,    they      contend    that    the

evidence was insufficient to prove that they knowingly conspired

to distribute cocaine, and the district court erred in finding

that they possessed a dangerous weapon under U.S. Sentencing

Guidelines Manual § 2D1.1(b)(1) (2010).                    We affirm.

            We review challenges to the sufficiency of evidence de

novo.    United States v. Roe, 606 F.3d 180, 186 (4th Cir.), cert.

denied, 131 S. Ct. 617 (2010).                     We are obliged to sustain a

guilty   verdict      that,   viewing     the       evidence      in    the   light     most

favorable      to    the    prosecution,          is     supported      by    substantial

evidence.      United States v. Osborne, 514 F.3d 377, 385 (4th Cir.

2008).    Substantial evidence in the context of a criminal action

is evidence that a reasonable finder of fact could accept as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.                    United States v. Burgos, 94

F.3d 849, 862 (4th Cir. 1996) (en banc).

            A defendant bringing a sufficiency challenge bears a

“heavy burden.”        United States v. Hoyte, 51 F.3d 1239, 1245 (4th

Cir. 1995).         In evaluating the sufficiency of evidence, we do

not   review    the    credibility      of       witnesses      and    assume    the    jury

                                             3
resolved all contradictions in the testimony in favor of the

Government.     United States v. Foster, 507 F.3d 233, 245 (4th

Cir. 2007).     “Reversal for insufficient evidence is reserved for

the   rare   case   ‘where    the       prosecution’s   failure     is   clear.’”

United States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997)

(quoting Burks v. United States, 437 U.S. 1, 17 (1978)).

             To prove Defendants participated in a drug conspiracy,

the Government had to prove (1) an agreement between two or more

persons to engage in conduct violating a federal drug law, (2)

Defendants’    knowledge     of   the     conspiracy,   and   (3)   Defendants’

knowing and voluntary participation in the conspiracy.                    United

States v. Kellam, 568 F.3d 125, 139 (4th Cir. 2009).                     After a

conspiracy is shown to exist, the evidence need only establish a

slight   connection   between       a    defendant   and   the   conspiracy    to

support conviction.        Id.    “It is of course elementary that one

may be a member of a conspiracy without knowing its full scope,

or all its members, and without taking part in the full range of

its activities.”      United States v. Banks, 10 F.3d 1044, 1054

(4th Cir. 1993).       Proof of an agreement may be inferred from

circumstantial evidence.          Burgos, 94 F.3d at 858.           “[E]ven the

uncorroborated testimony of a co-conspirator may be sufficient

to support a guilty verdict for conspiracy.”                  United States v.

Yearwood, 518 F.3d 220, 226 (4th Cir. 2008).



                                          4
              We review challenges to a district court’s enhancement

under    USSG      § 2D1.1(b)(1)      for   clear       error.      United      States    v.

Manigan, 592 F.3d 621, 630-31 (4th Cir. 2010).                                A two-level

enhancement applies “if a dangerous weapon (including a firearm)

was possessed.”            USSG § 2D1.1(b)(1).              The enhancement reflects

the increased danger of violence when drug traffickers possess

weapons and should be applied “unless it is clearly improbable

that the weapon was connected with the offense.”                          USSG § 2D1.1

cmt. n.3.       The Government had to prove it was more probable than

not that the Defendants possessed the firearm “in connection

with    the   common       scheme    or   plan    of    [their]    drug    activities.”

Manigan, 592 F.3d at 631.                 Proof of constructive possession is

sufficient,         and     the     Government         is    entitled     to     rely     on

circumstantial        evidence       to   carry    its       burden.      Id.    at     629.

Moreover, the enhancement may be applied where a co-conspirator

possessed       the   firearm       and    the    possession       was    a    reasonably

foreseeable act in furtherance of the conspiracy.                              See United

States v. Kimberlin, 18 F.3d 1156, 1159-60 (4th Cir. 1994).

              We    have    reviewed      the    record      and   conclude     that     the

evidence was sufficient to support Defendants’ convictions.                              We

further conclude that the district court did not clearly err in

finding Defendants possessed a dangerous weapon pursuant to USSG

§ 2D1.1(b)(1) and in applying the two-level enhancement.



                                             5
           Accordingly, we affirm the district court’s judgments.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                  AFFIRMED




                                    6